KELLEY, Judge,
dissenting.
I respectfully dissent.
Though the majority opinion sets forth a proficient analysis of the evidentiary particulars of license suspensions, I find that it was done in the face of this court’s scope of review as it applies to trial court decisions. Inherent in the majority’s opinion is their finding of fact that Ostermeyer’s head injury is neither obvious nor severe. Not only is this improper in our role as an appellate court, I find it not to be based upon competent evidence.
The majority correctly stated this court’s scope of review and noted that questions of credibility are solely within the province of the trial court. Department of Transportation, Bureau of Driver Licensing v. Scott, 546 Pa. 241, 684 A.2d 539 (1996). Additionally, I would emphasize that whether a licensee sustained his or her burden of showing incapacity to make a knowing and conscious refusal to submit to chemical testing is a factual determination to be made by the trial court. Plotts v. Department of Transportation, Bureau of Driver Licensing, 660 A.2d 133 (Pa.Cmwlth.1995). The determination is unreviewable by this court unless the record is bereft of competent evidence to support such a determination. Id.
Here, the trial court found Ostermeyer to have credibly testified with regard to his mental and physical condition at the scene of the accident. Ostermeyer stated that he was in a very confused state due to the injuries he sustained in the accident. Reproduced Record (R.) at 22a-23a. Based on this testimony, the trial court determined that Ostermeyer’s confusion prevented him *1079from knowingly and consciously refusing the blood-alcohol test.
The trial court also found the testimony of Brentwood Police Officers Krek and Colucci to be credible. The officers received a call on November 11, 1995 for an accident with injuries. R. at 7a. With regard to his arrival at the scene of the accident, Officer Krek testified as follows:
Q What happened at that point once you had arrived at the location of the accident? A We notice [sic] there’s two cracks in the windshield due to the victims’ head going through the windshield. We radioed immediately for -
THE COURT: What about the windshield?
A We noticed there was two cracks from the windshield from head wounds. We radioed for the Brentwood EMS to come to the scene. ...
Q Let me ask, backing up, did you observe Mr. Ostermeyer to have any visible injuries at that time?
A No, I don’t believe so.
Q Despite the fact that you observed the windshield cracked, you did not observe - A I don’t believe he had a cut on his head.
R. at 8a-9a.
Even though Officer Krek did not observe Ostermeyer to have external wounds, it is clear that he believed that Ostermeyer had sustained some type of internal head injury. The head injury was severe enough to warrant the calling of the Brentwood EMS who subsequently transported Ostermeyer to the hospital. The majority does concede that expert medical testimony is not a per se requirement of the licensee’s burden of proof. They conclude, however, that it was necessary for Ostermeyer to submit expert medical testimony because they found Ostermeyer’s injuries to be not severe or obvious. This is done even though the trial court determined Ostermeyer’s head injury to have placed him in such a confused state that it precluded him from making a knowing refusal of the blood alcohol test. The trial court’s conclusion is supported by the credible testimony of Ostermeyer and the police officers. The officers specifically established that Os-termeyer had smashed his head against the windshield of his car with such force that it required medical attention.1
With respect to Ostermeyer’s level of inebriation, I would note that the officers provided inconsistent testimony. Officer Krek stated that when he first interrogated Oster-meyer at the scene of the accident, Oster-meyer had a strong odor of alcohol on his person. (R. at 8a). Officer Colucci, on the other hand, testified that Ostermeyer had a moderate odor of alcohol emanating from his person. (R. at 16a) This contradictory testimony supports the trial court’s determination that Ostermeyer’s state of confusion had been caused by the accident as opposed to alcohol.
Accordingly, I would hold that sufficient evidence supports the trial court’s conclusion that Ostermeyer’s head injury precluded him from making a knowing and conscious decision regarding the blood-alcohol test. I would, therefore, affirm the trial court’s order.

. I would also comment on the careless actions taken by the officers at the scene of the accident. As noted, the officers responded to a call of an accident with injuries. Upon arrival, the officers observed the car to have a cracked windshield due to Ostermeyer’s head slamming against it. They properly called for EMS support. Then, somewhat unbelievably, Officer Krek asked Os-termeyer to step from his car and proceeded to submit him to field sobriety tests. Officer Krek testified that he only gave two tests due to Oster-meyer’s lack of balance and the officer’s concern that Ostermeyer may injure himself. I simply wonder why the police officer ordered Ostermeyer out of his car when he knew that Ostermeyer had a head injury severe enough to warrant the request for emergency medical personnel.